Citation Nr: 1021049	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1979.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
October 2009 for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed back disorder is related to 
military service.  


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in December 2004 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA examination 
sufficient for adjudication purposes was provided to the 
Veteran in connection with his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although Veterans Claims Assistance Act 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records show that in February 
1979, the Veteran complained of back pain.  On physical 
examination, there was pain and constant aching in the lower 
back, bilaterally.  The impression was low back pain.  In a 
second February 1979 service treatment report, the Veteran 
complained of pain in the left lower paraspinous back muscles 
for the previous day.  After physical examination, the 
impression was muscle spasm.  In an April 1979 service 
treatment report, the Veteran complained of pain in the right 
paraspinous back muscles for the previous day.  After 
physical examination, the impression was muscle spasm.  On a 
June 1979 separation report of medical history, the Veteran 
reported a previous history of recurrent back pain.  The 
Veteran stated that he had "a nerve pinch in my spinal 
cord."  On physical examination, the Veteran's back was 
normal.

After separation from military service, in a December 1993 
private medical report, the Veteran reported that he had 
"injured [his] back [at] work [a] few y[ea]rs ago."  He 
reported that at the time he had gone to physical therapy for 
a short period and presently complained of lumbar pain 
without radiation.

In a December 1996 private medical report, the Veteran 
complained of severe right upper quadrant pain which began 
"while lifting something at work" approximately five days 
after a biopsy.  The examiner stated that it "sounds more 
like a pulled muscle, since it occurred while he was lifting 
and does radiate into the back, which is sore on today's 
exam[ination]."

An October 2003 VA x-ray examination report stated that the 
Veteran complained of lumbar back pain.  After views of the 
lumbosacral spine, the impression included bilateral 
sacralization of L5, degenerate change of the sacrum on the 
left side, right-sided spondylolysis at L5, and bilateral 
degenerative change in the sacroiliac joints.  The medical 
evidence of record shows that a low back disorder has been 
consistently diagnosed since October 2003.

In a March 2004 VA outpatient medical report, the Veteran 
reported pain in the neck, low back, bilateral legs, 
bilateral hands, and bilateral shoulders.  He stated that the 
pain began three years before.

A January 2010 VA spine examination report stated that the 
Veteran's claims file and medical records had been reviewed.  
The Veteran reported that he injured his back numerous times 
during military service, including "every[ ]time he picked 
something up or pulled a rope" and that "he did not seek 
treatment because he was stationed on a ship."  After 
physical examination and diagnostic testing, the diagnosis 
was degenerative disc disease of the cervical and lumbar 
spine.  The examiner concluded that the Veteran's diagnosed 
back condition was not caused by or a result of his military 
service "[n]o significant injury occurred while in the 
military."

The medical evidence of record does not show that the 
Veteran's currently diagnosed back disorder is related to 
military service.  While the Veteran's service treatment 
records show complaints of back symptoms and the Veteran has 
a current diagnosis of a back disorder, there is no 
post-service medical evidence of any back symptoms prior to 
December 1993, approximately 14 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record which 
relates the Veteran's currently diagnosed back disorder to 
military service.  In contrast, the January 2010 VA spine 
examination report specifically found that the Veteran's 
currently diagnosed back disorder was not related to military 
service.

In addition, the Board does not find the Veteran's 
post-service lay statements regarding his in-service back 
injuries to be credible to the extent that they discuss 
continuity of symptomatology.  The Veteran has stated that he 
injured his back "numerous" times, including "every" time 
he picked something up or pulled on a rope.  The Veteran 
explained the lack of medical reports of such "numerous" 
injuries by reporting that he never sought treatment because 
he was on a ship.  However, the Veteran's service treatment 
records specifically show three separate complaints of back 
injuries, all of which were reported while about the USS DEWY 
(DDG 45).  This contradicts the Veteran's statements about 
not seeking treatment for his back injuries due to being 
aboard a ship.  In addition, the Veteran's statements that 
his current back symptoms began during military service are 
not consistent with statements made by the Veteran after 
separation from military service.  In December 1993, the 
Veteran reported that he had injured his back at work a few 
years before.  In December 1996 the Veteran reported that his 
pain began after lifting something at work.  In March 2004 
the Veteran reported that his back symptoms began three years 
before.  These statements contradict the Veteran's claims 
that he has had back symptoms since separation from military 
service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed back disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed back disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record which relates the 
Veteran's currently diagnosed back disorder to military 
service.  As such, service connection for a back disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


